NO.    01-13-0036B-CR

                                     IN      THE

                            COURT    OF      APPEALS

                                    FOR      THE
                                                                           FILED IN
                       FIRST      DISTRICT         OF   TEXAS
                                                                   1ST COURT OF APPEALS
                               AT HOUSTON                             HOUSTON, TEXAS

                         Cause      no . 600516
                                                                     MAY 11 2015
                                                                          rOPHEB A.
                     In. the 176TH District               Court      "•
                       of Harris County,                Texas     CLERK



                          JOE      RAY ALVAREZ
                                  Appellant
                                       v .


                       THE     STATE      OF   TEXAS
                                  Appellee




         APPELLANT'S MOTION TO AMEND/CLARIFY PRO SE BRIEF
    TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:
             Comes Noy, Joe Ray Alvarez, Petitioner, and files this
 Motion to Amend/Clarify Appellant's pro se Brief. In support of this
motion Appellant shows the Court the following:
                                     I

            The Petitioner was convicted in the 176TH District Court
of Harris County, Texas of the offense of Aggravated Assault in cause
no. 600516, styled the State of Texas v. Joe Ray Alvarez. Petition,                    ler

appealed to the Court of Appeals First Supreme Judicial District t,                    ;o
file pro se Brief.

                                     II

            Appellant's appeal attorney filed Ander's Brief and Motion
to Withdraw. Stating Appellant deadline to file response was May 9 2014
Appellant then filed ,thirty:day.extension and it was granted. Setting
deadline on June 9, 2014.
                                    Ill

Petitioner asserts having timely filed his Pro se Brief pursuant to
[T.R.A.P.] Texas Rule of Appellate Procedure 9.2 filing.
 And   pursuant to Bledsoe v. State, 17B S.U.       3d 824,         826-27
 (Tex.   C.rim . App.   2005).
 WHEREFORE,    Petitioner prays this Court grant this motion to amend/
 clarify Appellant's pro se Briefcase no. 01-13-0036B-CR, Brief yet to
 be submitted and requires clarification

                                                 OakJl
                                             Joe Ray Alva re*", pro se
                                             TDCJ-ID no. 1^53331
                                             A.D.    Hughes         Unit
                                             Route       2   Box    4400
                                             Gatesville,            Texas 76597




                          CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above and -. foregoing
Appellant's Motion to Amend/Clarify Pro Se Brief has been forwarded
by U.S. Mail, postage prepaid, first class, to Chief Prosecutor,
Appellate Division, Alan Curry, at 1201 Franklin Ste 600, Houston, TX
77002-1923. And to Harris County District Clerk, Chris Daniel, on this
  £   day of fffi^ t 2015.                  —T

                                            Joe Ray Alvarez ,/pro se"




              T> {/n ^ tfMa/L Z fZT. >^> •TDCJ-ID no. {££33 V.
being presently incarcerated in A^D .~H ugrTe s Unit of Texas Department of
Criminal Judicial Institutional Division in Coryell County, Texas,
verify and declare under penalty of perjury that the foregoing statements
are true and correct. Executed on this       £      day oj /%?/ t 2015


                                            Arthur Joseph/nivarez, pro se
                                            AKA Joe Ray /Hvarez
                                            TDCJ-ID No. 1853331
                                            A.D. Hughes Unit
                                            Route    2       Box 4400
                                            Gatesville,            Texas   76597
                                                                           FILED IN
                                                                     1ST COURT OF APPEALS
                                                                       HOUSTON. TEXAS
                          •-j0E RAY ALVAREZ
                          TDCJ-ID 1853331                             MAY 11 2015
                           a D. HUGHES UNIT
                          JiuTE ?. BOX |«0                        CHRISTOPHER^   PRINE
                                                                        IPHERvA. F

                          GATESVILLE, TEXHS                      CLERK.    ill

                                                       ChXiS
                                                       Harris bounty
                                                               Counxy District
                                                                      ux       Clerk
Christopher A. Pine                                    p 0. Box 4651
c:                         the
                                                       v'u'     Ty
                                                       Houston, TX
                                                                        77210-4651
                                                                        ""
Ct                        Xas at Houston

                          2-2066



                                                  ce




                                 „^n    ni 13-00368-CR
     RE; C0URT 0, APPEALS HU«ER: 01
                                          TRIAL COUI
                                       Tne state:of Texas
                    Ray Alvarez v
     STYLE:   3oe

                                    Dear Clerk:
                                                                      find Appellant's
                                                  Enclosed please

                                   pro Se Brief along with Appe llant's               pro se
     Motion to Amend/Clarify
                                       ttention of the Court.
      Brief and bring it to the a




                                                          Sincerely    LMU
                                                                  Joe^ay
                                                                    a Rav Alvarej
                                                                          Alv
                                                                                               Pro   se

                                                                  TDCD-ID 1B53351
                                                                  A.D. Hughes Unit
                                                                  Rt 2, Box 4400
                                                                  Gatesville, Texas 76597
      7if9?




              To: CmisTo

                 Cou/CT o.
r>"


                 30/ jta/



         ^